McGINLEY, Judge,
concurring and dissenting.
I concur in the majority’s opinion insofar as it reaches the merits of the argument of “whether the Chancellor had the authority to order court-monitored bargaining between the Board and the Association.” (Footnote omitted.) As the majority correctly notes, only that portion of the Chancellor’s June 7, 1994, order that the Board and the Association undergo court-monitored negotiations is on appeal before this Court. The majority also correctly notes that although the appeal is moot because the 1993-94 school year has ended, the issue on appeal is one of “important public interest, capable of repetition, which is apt to elude review.” I also concur in the majority’s opinion that the Secretary has the standing to request an injunction where the strike threatened the mandatory completion of 180 days of instruction under Section 1501 of the Public School Code of 1949.
However, I respectfully dissent to the portion of the majority’s conclusion that the Chancellor’s authority is limited to the issuance of an injunction.1 The record reflects that the Secretary of Education filed a complaint in equity and a petition for a preliminary injunction to assure that the District complied with the 180 days of instruction mandated under Section 1501 of the Public School Code of 19492, 24 P.S. § 15-1501.3 The Association then requested court-ordered negotiations. The Chancellor granted injunctive relief and the request for court-ordered negotiations, concluding:
The real problem arises once the collective bargaining impasse alternatives have been utilized and have failed to reach a resolution as here. Act 88 provides no further dispute resolution and provides no remedy for the ‘second’ collective bargaining impasse once the parties have complied with the mandates of Act 88. Therefore, this court finds that Act 88 must be read in pari materia with Act 195 since Act 88 has failed to provide remedy, relief and/or resolution.
[[Image here]]
This Court agrees that Act 195 provides for injunctive relief to the Defendant school district and that Act 88 provides additional injunctive relief to the Secretary of Education. This Court had equity pursuant to Plaintiffs Complaint in Equity and therefore, retains jurisdiction over the entire controversy.
Opinion of the Chancellor, July 12, 1994, at 4-5.
I believe that the Chancellor properly determined that she possessed the equitable *621authority to compel court-monitored bargaining between the Board and the Association.
In Armstrong School District v. Education Association, 528 Pa. 170, 595 A.2d 1139 (1991) our Pennsylvania Supreme Court stated:
Inherently, courts sitting in equity have the power to enforce their own decrees.
The power of a court of equity to enforce its own decrees is a necessary incident to the jurisdiction of the court. “Without such power, a decree would in many cases be useless “All courts [of equity] have this power, and must necessary have it; otherwise they could not protect themselves from insult or enforce obedience to their process. Without it they would be utterly powerless” ’.... The jurisdiction of the court continues for the purpose of enforcing the decree.... Where there is an unimpeachable final decree, contemplating the performance of a series of acts, the proceedings to enforce compliance with the decree must be through that proceeding. . . Butler Co. v. P., H., B. and N.C. Ry. Co., 298 Pa. 347, 350-351, 148 A. 504, 505 (1929); Roth v. M’Clelland, 6 Watts 68 (1837). Advanced Management Research, Inc. v. Emanuel, 439 Pa. 385, 391, 266 A.2d 673, 674 (1970).
Id. at 176-77, 595 A.2d at 1142-43 (emphasis in original).
I would affirm the order of the Chancellor.
DOYLE, J., joins in this concurring and dissenting opinion.

.The majority concludes that Act 88 prohibits court-ordered negotiations and that until the legislature remedies "any defects in Act 88 ... after all the provisions of Act 88 have been complied with and an agreement has not been reached due to an ongoing impasse” courts must "restrain” the use of their equitable powers.


. Act of March 10, 1949, P.L. 30, as amended.


. Prior to the May 25, 1994, strike, the District provided 163 days of instruction.